DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4-6, 10, 22-26, 28-31, 33-36, 38-42, and 44-53 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 10, 22-26, 28-31, 33-36, 38-42, and 44-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lietz et al. (Lietz), Pub. No.  2016/0036835, in view of Cabrera et al. (Cabrera), Patent No. 10,120,714.
As to claim 1, Lietz teaches the invention substantially as claimed including a non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by a cloud computing system, cause the cloud computing system to perform operations comprising: 
detecting, in a monitored region comprising a virtual network function, a load created by requests to a service (Lietz; paragraph [0038]); 
responsive to detecting the load, determining that a new virtual network function should be instantiated to handle the load (Lietz; paragraphs [0022; 0030-0031; 0064]); and 
instantiating the new virtual network function in the monitored region to handle the load (Lietz; paragraphs [0060; 0064]).
	However, Lietz does not explicitly teach determining a scale-in operation and triggering the scale-in operation to adapter to the load.
	Cabrera teaches providing resizable compute capacity on network and automatic scaling capacity up and down quickly as capacity requirements of each application change (Cabrera; col. 4 lines 14-32).
It would have been obvious to one of ordinary skill in the Data Processing art before the effective filling date of the claim invention to combine the teachings of Lietz and Cabrera to determine a scale-in operation and trigger the scale-in operation to adapter to the load because it would optimize and improve resource for workload.

As to claims 4-6, Lietz and Cabrera teach 
predicting a demand for the virtual network function, and wherein the determination that the scale-in operation should be performed to adapt to the load is based on the predicted demand for the virtual network 
wherein predicting the demand for the virtual network function is based, at least in part, upon at least one of a usage trend, a scheduled event, a cyclic event, or a condition of a hardware resource utilized, at least in part, by the virtual network function (Lietz; paragraphs [0061-0062]; Cabrera; col. 4 lines 14-32; col. 5 lines 36-49).

As to claims 10 and 22, Lietz and Cabrera teach predicting the demand for the virtual network function is based, at least in part, upon a condition of a hardware resource utilized, at least in part by the virtual network function, and wherein the operations further comprise: detecting a failure of the hardware resource or detecting a failure of connectivity associated with the hardware resource; and in response to detecting the failure of the hardware resource or detecting the failure of connectivity associated with the hardware resource, moving the service to a new hardware resource; the load created by requests to the service is detected based, at least in part, on the number of requests in the requests to the service (Lietz; paragraphs [0038; 0045]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49).

As to claims 23-26, Lietz and Cabrera teach wherein detecting load created by requests to the service includes monitoring throughput for the service; wherein the throughput for the service corresponds to throughput of transactions; the determination that the scale-in operation should be performed is based on a comparison to a threshold; wherein the requests correspond to connections to the service (Lietz; paragraphs [0038; 0061]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49).

As to claims 28-30, Lietz and Cabrera teach wherein the determining that the scale-in operation should be performed is based, at least in part, on performance data; wherein the performance data includes at least data related to at least one of idle capacity or throughput; wherein the determination that the scale-in should be performed is based, at least in part, on a business rule (Lietz; paragraphs [0038; 0062; 0064]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49).

As to claims 48-50, Lietz and Cabrera teach wherein the threshold is a threshold for shrinking the service; wherein the operations further comprise setting a new threshold for shrinking the service; wherein the scale-in operation includes at least one of reducing or shrinking the number or capacity of resources associated with the virtual network function (Lietz; paragraph [0061]. Cabrera; col. 4 lines 14-32; col. 5 lines 36-49).

Claims 31, 33-36, 38-42, 44-47, and 51-53 have similar limitations as claims 1, 4-6, 10, 22-26, 28-30, and 48-50 ; therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448